DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. [U.S. Pub. No. 2014/0110821] in view of Girard et al. [U.S. Pub. No. 2013/0106554] and Tsukahara [U.S. Pub. No. 2015/0170827].
Regarding Claim 1, Barry et al. shows a multilayer substrate (Fig. 6 with teachings from Figs. 1-5) comprising: 
an element assembly (see Fig. 6) including a first insulating layer (see Fig. 6, there is a first layer for element 602, Paragraph [0145] discloses interlayer dielectric (ILD) material for vertically adjacent spiral tracks) and a second insulating layer (see Fig. 6, there is a second layer for element 604, Paragraph [0145]) which are stacked in layers in a layer stacking direction (see Fig. 6) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, second layer for element 604 is located at a first side of first layer for element 602 with respect to the layer stacking direction); 
a first coil pattern (602) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, element 602 disposed on a top surface of first layer for element 602 that is on the first side of first layer for element 602 with respect to the layer stacking direction); and 
a second coil pattern (604) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 6, element 604 disposed on a top surface of second layer for element 604 that is on a first side of second layer for element 604 with respect to the layer stacking direction); wherein 
each of the first coil pattern (602) and the second coil pattern (604) has a two-dimensional spiral shape including turns (610, 612, 614, 616) when viewed from the layer stacking direction (see Fig. 6, each element 602 and element 604 has a two-dimensional spiral shape including turns 610, 612, 614, 616 when viewed from the layer stacking direction); 
when viewed from the layer stacking direction (see Fig. 6), at least a portion of a first area (first area form by element 610 of element 602) in which the first coil pattern is disposed and a second area (second area form by element 614 of element 604) in which the second coil pattern is disposed overlap each other (see Fig. 6, at least a portion of first area in which element 602 is disposed and second area in which element 604 is disposed overlap each other, Paragraphs [0148]-[0152]); 
when viewed from the layer stacking direction (see Fig. 6), the second coil pattern (604) includes an overlapping portion which overlaps the first coil pattern or includes a portion which is located between two radially adjacent portions of the first coil pattern (see Fig. 6, element 604 includes an overlapping portion which overlaps element 602 or includes a portion which is located between two radially adjacent portions of element 602); 
an imaginary line is defined by connecting points at which a thickness of the first coil pattern reaches a maximum in cross-sectional views of the first coil pattern along lines perpendicular to a direction in which the first coil pattern extends (see Fig. 6 and Drawing A below, an imaginary line L0 is defined by connecting points at which a thickness of element 602 reaches a maximum in cross-sectional views of element 602 along lines perpendicular to a direction in which element 602 extends, Paragraphs [0148]-[0152]);
37when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), an outermost portion of the imaginary line does not overlap the second coil pattern (see Fig. 6 and Drawing A below, an outermost portion of imaginary line L0 does not overlap element 604, Paragraphs [0148]-[0152]);
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), the second area is within the first area (see Fig. 6, second area is within first area, Paragraphs [0148]-[0152]); and 
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), an outermost ring (610) of the first coil pattern (602) does not overlap with an outermost ring (614) of the second coil pattern (604, see Fig. 6, Paragraphs [0148]-[0152]).
Barry et al. does not explicitly disclose a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern.
Girard et al. shows an inductor (Fig. 2 upside down) teaching and suggesting a maximum thickness (tbot1) of the second coil pattern (102) is smaller than a maximum thickness (ttop1) of the first coil pattern (202, Paragraph [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern as taught by Girard et al. for the device as disclosed by Barry et al. to achieve higher inductance and higher Q (Paragraph [0038]).
In addition, to clearly show the first insulating layer and the second insulating layer, Tsukahara shows a multilayer substrate (Figs. 1-2) clearly teaching and suggesting an element assembly (10) including a first insulating layer (32) and a second insulating layer (34) which are stacked in layers in a layer stacking direction (see Fig. 2) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 2, element 34 is located at a first side of element 32 with respect to the layer stacking direction); 
a first coil pattern (18) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 2, element 18 disposed on a top surface of element 32 that is on the first side of element 32 with respect to the layer stacking direction); and 
a second coil pattern (20) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 2, element 20 disposed on a top surface of element 34 that is on a first side of element 34 with respect to the layer stacking direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first insulating layer and the second insulating layer as taught by Tsukahara for the device as disclosed by Barry et al. in view of Girard et al. to facilitate insulation to prevent unwanted short and protection to the coil (Paragraphs [0035]-[0036]).
Regarding Claim 6, Barry et al. shows a multilayer substrate (Fig. 6 with teachings from Figs. 1-5) comprising: 
an element assembly (see Fig. 6) including a first insulating layer (see Fig. 6, there is a first layer for element 602, Paragraph [0145] discloses interlayer dielectric (ILD) material for vertically adjacent spiral tracks) and a second insulating layer (see Fig. 6, there is a second layer for element 604, Paragraph [0145]) which are stacked in layers in a layer stacking direction (see Fig. 6) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, second layer for element 604 is located at a first side of first layer for element 602 with respect to the layer stacking direction); 
a first coil pattern (602) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, element 602 disposed on a top surface of first layer for element 602 that is on the first side of first layer for element 602 with respect to the layer stacking direction); and 
a second coil pattern (604) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 6, element 604 disposed on a top surface of second layer for element 604 that is on a first side of second layer for element 604 with respect to the layer stacking direction); wherein 
each of the first coil pattern (602) and the second coil pattern (604) has a two-dimensional spiral shape including turns (610, 612, 614, 616) when viewed from the layer stacking direction (see Fig. 6, each element 602 and element 604 has a two-dimensional spiral shape including turns 610, 612, 614, 616 when viewed from the layer stacking direction); 
when viewed from the layer stacking direction (see Fig. 6), at least a portion of a first area (first area form by element 610 of element 602) in which the first coil pattern is disposed and a second area (second area form by element 614 of element 604) in which the second coil pattern is disposed overlap each other (see Fig. 6, at least a portion of first area in which element 602 is disposed and second area in which element 604 is disposed overlap each other, Paragraphs [0148]-[0152]); 
when viewed from the layer stacking direction (see Fig. 6), the second coil pattern (604) includes an overlapping portion which overlaps the 39first coil pattern or includes a portion which is located between two radially adjacent portions of the first coil pattern (see Fig. 6, element 604 includes an overlapping portion which overlaps element 602 or includes a portion which is located between two radially adjacent portions of element 602); 
an imaginary line is defined by connecting points at which a thickness of the first coil pattern reaches a maximum in cross-sectional views of the first coil pattern along lines perpendicular to a direction in which the first coil pattern extends (see Fig. 6 and Drawing A below, an imaginary line L0 is defined by connecting points at which a thickness of element 602 reaches a maximum in cross-sectional views of element 602 along lines perpendicular to a direction in which element 602 extends, Paragraphs [0148]-[0152]); 
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), the imaginary line does not overlap the second coil pattern in a portion in which the imaginary line extends side by side with the second coil pattern (see Fig. 6 and Drawing A below, the imaginary line L0 does not overlap element 604 in a portion such as outermost portion in which the imaginary line L0 extends side by side with element 604, Paragraphs [0148]-[0152]);
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), the second area is within the first area (see Fig. 6, second area is within first area, Paragraphs [0148]-[0152]); and 
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), an outermost ring (610) of the first coil pattern (602) does not overlap with an outermost ring (614) of the second coil pattern (604, see Fig. 6, Paragraphs [0148]-[0152]).
Barry et al. does not explicitly disclose a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern.
Girard et al. shows an inductor (Fig. 2 upside down) teaching and suggesting a maximum thickness (tbot1) of the second coil pattern (102) is smaller than a maximum thickness (ttop1) of the first coil pattern (202, Paragraph [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern as taught by Girard et al. for the device as disclosed by Barry et al. to achieve higher inductance and higher Q (Paragraph [0038]).
In addition, to clearly show the first insulating layer and the second insulating layer, Tsukahara shows a multilayer substrate (Figs. 1-2) clearly teaching and suggesting an element assembly (10) including a first insulating layer (32) and a second insulating layer (34) which are stacked in layers in a layer stacking direction (see Fig. 2) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 2, element 34 is located at a first side of element 32 with respect to the layer stacking direction); 
a first coil pattern (18) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 2, element 18 disposed on a top surface of element 32 that is on the first side of element 32 with respect to the layer stacking direction); and 
a second coil pattern (20) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 2, element 20 disposed on a top surface of element 34 that is on a first side of element 34 with respect to the layer stacking direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first insulating layer and the second insulating layer as taught by Tsukahara for the device as disclosed by Barry et al. in view of Girard et al. to facilitate insulation to prevent unwanted short and protection to the coil (Paragraphs [0035]-[0036]).
Regarding Claim 11, Barry et al. shows a multilayer substrate (Fig. 6 with teachings from Figs. 1-5) comprising: 
an element assembly (see Fig. 6) including a first insulating layer (see Fig. 6, there is a first layer for element 602, Paragraph [0145] discloses interlayer dielectric (ILD) material for vertically adjacent spiral tracks) and a second insulating layer (see Fig. 6, there is a second layer for element 604, Paragraph [0145]) which are stacked in layers in a layer stacking direction (see Fig. 6) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, second layer for element 604 is located at a first side of first layer for element 602 with respect to the layer stacking direction); 
a first coil pattern (602) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, element 602 disposed on a top surface of first layer for element 602 that is on the first side of first layer for element 602 with respect to the layer stacking direction); and 
a second coil pattern (604) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 6, element 604 disposed on a top surface of second layer for element 604 that is on a first side of second layer for element 604 with respect to the layer stacking direction); wherein 
each of the first coil pattern (602) and the second coil pattern (604) has a two-dimensional spiral shape or a three-dimensional spiral shape including turns (610, 612, 614, 616) when viewed from the layer stacking direction (see Fig. 6, each element 602 and element 604 has a two-dimensional or a three-dimensional spiral shape including turns 610, 612, 614, 616 when viewed from the layer stacking direction);  
41when viewed from the layer stacking direction (see Fig. 6), at least a portion of a first area (first area form by element 610 of element 602) in which the first coil pattern is disposed and a second area (second area form by element 614 of element 604) in which the second coil pattern is disposed overlap each other (see Fig. 6, at least a portion of first area in which element 602 is disposed and second area in which element 604 is disposed overlap each other, Paragraphs [0148]-[0152]);
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), the second area is within the first area (see Fig. 6, second area is within first area, Paragraphs [0148]-[0152]); and 
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), an outermost ring (610) of the first coil pattern (602) does not overlap with an outermost ring (614) of the second coil pattern (604, see Fig. 6, Paragraphs [0148]-[0152]).
Barry et al. does not explicitly disclose a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern; and a line width of the first coil pattern is smaller than a line width of the second coil pattern.  
Girard et al. shows an inductor (Fig. 2 upside down) teaching and suggesting a maximum thickness (tbot1) of the second coil pattern (102) is smaller than a maximum thickness (ttop1) of the first coil pattern (202, Paragraph [0031]), and a line width (wthick) of the first coil pattern (202) is smaller than a line width (wthin) of the second coil pattern (218 of element 102, Paragraph [0032]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern and a line width of the first coil pattern is smaller than a line width of the second coil pattern as taught by Girard et al. for the device as disclosed by Barry et al. to achieve higher inductance and higher Q (Paragraph [0038]).
In addition, to clearly show the first insulating layer and the second insulating layer, Tsukahara shows a multilayer substrate (Figs. 1-2) clearly teaching and suggesting an element assembly (10) including a first insulating layer (32) and a second insulating layer (34) which are stacked in layers in a layer stacking direction (see Fig. 2) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 2, element 34 is located at a first side of element 32 with respect to the layer stacking direction); 
a first coil pattern (18) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 2, element 18 disposed on a top surface of element 32 that is on the first side of element 32 with respect to the layer stacking direction); and 
a second coil pattern (20) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 2, element 20 disposed on a top surface of element 34 that is on a first side of element 34 with respect to the layer stacking direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first insulating layer and the second insulating layer as taught by Tsukahara for the device as disclosed by Barry et al. in view of Girard et al. to facilitate insulation to prevent unwanted short and protection to the coil (Paragraphs [0035]-[0036]).
Regarding Claims 4, 9, and 14, Barry et al. shows the first coil pattern (602) and the second coil pattern (604) are electrically connected to each other (see Fig. 6, elements 602, 604 are electrically connected to each other). 

Claims 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. in view of Girard et al. and Tsukahara as applied to claims 1, 6, and 11 above, and further in view of Lee et al. [U.S. Pub. No. 2017/0032885].
Regarding Claims 2, 7, and 12, Barry et al. in view of Girard et al. and Tsukahara shows the claimed invention as applied above but does not show non-uniformity of the second coil pattern in a dimension in the layer stacking direction is smaller than non-uniformity of the first coil pattern in a dimension in the layer stacking direction.  
Lee et al. shows a coil component (Fig. 3) teaching and suggesting non-uniformity of the second coil pattern (221) in a dimension in the layer stacking direction is smaller than non-uniformity of the first coil pattern (222) in a dimension in the layer stacking direction (see Fig. 3, non-uniformity of element 221 in a dimension in the layer stacking direction is smaller than non-uniformity of element 222 in a dimension in the layer stacking direction since element 221 is flat while element 222 is arc-shaped surface, Paragraph [0163], see Drawing 3 below).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have non-uniformity of the second coil pattern in a dimension in the layer stacking direction is smaller than non-uniformity of the first coil pattern in a dimension in the layer stacking direction as taught by Lee et al. for the device as disclosed by Barry et al. in view of Girard et al. and Tsukahara where risk of occurrence of a defect may be decreased and uniformity of coils and low direct current resistance may be secured (Paragraph [0008]).

Claims 3, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. in view of Girard et al. and Tsukahara as applied to claims 1, 6, and 11 above, and further in view of Yoshida et al. [U.S. Patent No. 7,397,334].
Regarding Claims 3, 8, and 13, Barry et al. in view of Girard et al. and Tsukahara shows the claimed invention as applied above but does not show the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor.  
Yoshida et al. shows a coil component (Figs. 4A-7) teaching and suggesting the first coil pattern (9) includes an underlayer conductor (9a) disposed on the first principal surface of the first insulating layer (7a) and a plated layer (9b) disposed on the underlayer conductor (see Figs. 4A-7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor as taught by Yoshida et al. for the device as disclosed by Barry et al. in view of Girard et al. and Tsukahara to improve tightness of the bonding and facilitate conductivity (Col. 6, Lines 29-38).

Claims 3, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. in view of Girard et al. and Tsukahara as applied to claims 1, 6, and 11 above, and further in view of Nishikawa et al. [KR 2014-0137306].
Regarding Claims 3, 8, and 13, Barry et al. in view of Girard et al. and Tsukahara shows the claimed invention as applied above but does not show the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor.  
Nishikawa et al. shows a coil component (Figs. 1-4) teaching and suggesting the first coil pattern (19) includes an underlayer conductor (30) disposed on the first principal surface of the first insulating layer (15a) and a plated layer (31) disposed on the underlayer conductor (see Figs. 1-4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor as taught by Nishikawa et al. for the device as disclosed by Barry et al. in view of Girard et al. and Tsukahara to improve tightness by having adhesion with the base surface and hardly causes heat peeling or migration of the conductor pattern (see English translation).

Claims 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. [U.S. Pub. No. 2014/0110821] in view of Yamauchi et al. [U.S. Pub. No. 2015/0028988] and Tsukahara [U.S. Pub. No. 2015/0170827].
Regarding Claim 1, Barry et al. shows a multilayer substrate (Fig. 6 with teachings from Figs. 1-5) comprising: 
an element assembly (see Fig. 6) including a first insulating layer (see Fig. 6, there is a first layer for element 602, Paragraph [0145] discloses interlayer dielectric (ILD) material for vertically adjacent spiral tracks) and a second insulating layer (see Fig. 6, there is a second layer for element 604, Paragraph [0145]) which are stacked in layers in a layer stacking direction (see Fig. 6) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, second layer for element 604 is located at a first side of first layer for element 602 with respect to the layer stacking direction); 
a first coil pattern (602) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, element 602 disposed on a top surface of first layer for element 602 that is on the first side of first layer for element 602 with respect to the layer stacking direction); and 
a second coil pattern (604) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 6, element 604 disposed on a top surface of second layer for element 604 that is on a first side of second layer for element 604 with respect to the layer stacking direction); wherein 
each of the first coil pattern (602) and the second coil pattern (604) has a two-dimensional spiral shape including turns (610, 612, 614, 616) when viewed from the layer stacking direction (see Fig. 6, each element 602 and element 604 has a two-dimensional spiral shape including turns 610, 612, 614, 616 when viewed from the layer stacking direction); 
when viewed from the layer stacking direction (see Fig. 6), at least a portion of a first area (first area form by element 610 of element 602) in which the first coil pattern is disposed and a second area (second area form by element 614 of element 604) in which the second coil pattern is disposed overlap each other (see Fig. 6, at least a portion of first area in which element 602 is disposed and second area in which element 604 is disposed overlap each other, Paragraphs [0148]-[0152]); 
when viewed from the layer stacking direction (see Fig. 6), the second coil pattern (604) includes an overlapping portion which overlaps the first coil pattern or includes a portion which is located between two radially adjacent portions of the first coil pattern (see Fig. 6, element 604 includes an overlapping portion which overlaps element 602 or includes a portion which is located between two radially adjacent portions of element 602); 
an imaginary line is defined by connecting points at which a thickness of the first coil pattern reaches a maximum in cross-sectional views of the first coil pattern along lines perpendicular to a direction in which the first coil pattern extends (see Fig. 6 and Drawing A below, an imaginary line L0 is defined by connecting points at which a thickness of element 602 reaches a maximum in cross-sectional views of element 602 along lines perpendicular to a direction in which element 602 extends, Paragraphs [0148]-[0152]);
37when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), an outermost portion of the imaginary line does not overlap the second coil pattern (see Fig. 6 and Drawing A below, an outermost portion of imaginary line L0 does not overlap element 604, Paragraphs [0148]-[0152]);
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), the second area is within the first area (see Fig. 6, second area is within first area, Paragraphs [0148]-[0152]); and 
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), an outermost ring (610) of the first coil pattern (602) does not overlap with an outermost ring (614) of the second coil pattern (604, see Fig. 6, Paragraphs [0148]-[0152]).
Barry et al. does not explicitly disclose a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern.
Yamauchi et al. shows an inductor (Fig. 7 upside down) teaching and suggesting a maximum thickness (t2) of the second coil pattern (32f) is smaller than a maximum thickness (t1) of the first coil pattern (32e, Paragraph [0049]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern as taught by Yamauchi et al. for the device as disclosed by Barry et al. to diminish risk of delamination in order to obtain desirable operating characteristics (Paragraph [0050]).
In addition, to clearly show the first insulating layer and the second insulating layer, Tsukahara shows a multilayer substrate (Figs. 1-2) clearly teaching and suggesting an element assembly (10) including a first insulating layer (32) and a second insulating layer (34) which are stacked in layers in a layer stacking direction (see Fig. 2) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 2, element 34 is located at a first side of element 32 with respect to the layer stacking direction); 
a first coil pattern (18) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 2, element 18 disposed on a top surface of element 32 that is on the first side of element 32 with respect to the layer stacking direction); and 
a second coil pattern (20) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 2, element 20 disposed on a top surface of element 34 that is on a first side of element 34 with respect to the layer stacking direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first insulating layer and the second insulating layer as taught by Tsukahara for the device as disclosed by Barry et al. in view of Yamauchi et al. to facilitate insulation to prevent unwanted short and protection to the coil (Paragraphs [0035]-[0036]).
Regarding Claim 6, Barry et al. shows a multilayer substrate (Fig. 6 with teachings from Figs. 1-5) comprising: 
an element assembly (see Fig. 6) including a first insulating layer (see Fig. 6, there is a first layer for element 602, Paragraph [0145] discloses interlayer dielectric (ILD) material for vertically adjacent spiral tracks) and a second insulating layer (see Fig. 6, there is a second layer for element 604, Paragraph [0145]) which are stacked in layers in a layer stacking direction (see Fig. 6) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, second layer for element 604 is located at a first side of first layer for element 602 with respect to the layer stacking direction); 
a first coil pattern (602) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, element 602 disposed on a top surface of first layer for element 602 that is on the first side of first layer for element 602 with respect to the layer stacking direction); and 
a second coil pattern (604) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 6, element 604 disposed on a top surface of second layer for element 604 that is on a first side of second layer for element 604 with respect to the layer stacking direction); wherein 
each of the first coil pattern (602) and the second coil pattern (604) has a two-dimensional spiral shape including turns (610, 612, 614, 616) when viewed from the layer stacking direction (see Fig. 6, each element 602 and element 604 has a two-dimensional spiral shape including turns 610, 612, 614, 616 when viewed from the layer stacking direction); 
when viewed from the layer stacking direction (see Fig. 6), at least a portion of a first area (first area form by element 610 of element 602) in which the first coil pattern is disposed and a second area (second area form by element 614 of element 604) in which the second coil pattern is disposed overlap each other (see Fig. 6, at least a portion of first area in which element 602 is disposed and second area in which element 604 is disposed overlap each other, Paragraphs [0148]-[0152]); 
when viewed from the layer stacking direction (see Fig. 6), the second coil pattern (604) includes an overlapping portion which overlaps the 39first coil pattern or includes a portion which is located between two radially adjacent portions of the first coil pattern (see Fig. 6, element 604 includes an overlapping portion which overlaps element 602 or includes a portion which is located between two radially adjacent portions of element 602); 
an imaginary line is defined by connecting points at which a thickness of the first coil pattern reaches a maximum in cross-sectional views of the first coil pattern along lines perpendicular to a direction in which the first coil pattern extends (see Fig. 6 and Drawing A below, an imaginary line L0 is defined by connecting points at which a thickness of element 602 reaches a maximum in cross-sectional views of element 602 along lines perpendicular to a direction in which element 602 extends, Paragraphs [0148]-[0152]); 
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), the imaginary line does not overlap the second coil pattern in a portion in which the imaginary line extends side by side with the second coil pattern (see Fig. 6 and Drawing A below, the imaginary line L0 does not overlap element 604 in a portion such as outermost portion in which the imaginary line L0 extends side by side with element 604, Paragraphs [0148]-[0152]);
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), the second area is within the first area (see Fig. 6, second area is within first area, Paragraphs [0148]-[0152]); and 
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), an outermost ring (610) of the first coil pattern (602) does not overlap with an outermost ring (614) of the second coil pattern (604, see Fig. 6, Paragraphs [0148]-[0152]).
Barry et al. does not explicitly disclose a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern.
Yamauchi et al. shows an inductor (Fig. 7 upside down) teaching and suggesting a maximum thickness (t2) of the second coil pattern (32f) is smaller than a maximum thickness (t1) of the first coil pattern (32e, Paragraph [0049]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern as taught by Yamauchi et al. for the device as disclosed by Barry et al. to diminish risk of delamination in order to obtain desirable operating characteristics (Paragraph [0050]).
In addition, to clearly show the first insulating layer and the second insulating layer, Tsukahara shows a multilayer substrate (Figs. 1-2) clearly teaching and suggesting an element assembly (10) including a first insulating layer (32) and a second insulating layer (34) which are stacked in layers in a layer stacking direction (see Fig. 2) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 2, element 34 is located at a first side of element 32 with respect to the layer stacking direction); 
a first coil pattern (18) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 2, element 18 disposed on a top surface of element 32 that is on the first side of element 32 with respect to the layer stacking direction); and 
a second coil pattern (20) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 2, element 20 disposed on a top surface of element 34 that is on a first side of element 34 with respect to the layer stacking direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first insulating layer and the second insulating layer as taught by Tsukahara for the device as disclosed by Barry et al. in view of Yamauchi et al. to facilitate insulation to prevent unwanted short and protection to the coil (Paragraphs [0035]-[0036]).
Regarding Claims 4 and 9, Barry et al. shows the first coil pattern (602) and the second coil pattern (604) are electrically connected to each other (see Fig. 6, elements 602, 604 are electrically connected to each other).

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. in view of Yamauchi et al. and Tsukahara as applied to claims 1 and 6 above, and further in view of Lee et al. [U.S. Pub. No. 2017/0032885].
Regarding Claims 2 and 7, Barry et al. in view of Yamauchi et al. and Tsukahara shows the claimed invention as applied above but does not show non-uniformity of the second coil pattern in a dimension in the layer stacking direction is smaller than non-uniformity of the first coil pattern in a dimension in the layer stacking direction.  
Lee et al. shows a coil component (Fig. 3) teaching and suggesting non-uniformity of the second coil pattern (221) in a dimension in the layer stacking direction is smaller than non-uniformity of the first coil pattern (222) in a dimension in the layer stacking direction (see Fig. 3, non-uniformity of element 221 in a dimension in the layer stacking direction is smaller than non-uniformity of element 222 in a dimension in the layer stacking direction since element 221 is flat while element 222 is arc-shaped surface, Paragraph [0163], see Drawing 3 below).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have non-uniformity of the second coil pattern in a dimension in the layer stacking direction is smaller than non-uniformity of the first coil pattern in a dimension in the layer stacking direction as taught by Lee et al. for the device as disclosed by Barry et al. in view of Yamauchi et al. and Tsukahara where risk of occurrence of a defect may be decreased and uniformity of coils and low direct current resistance may be secured (Paragraph [0008]).

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. in view of Yamauchi et al. and Tsukahara as applied to claims 1 and 6 above, and further in view of Yoshida et al. [U.S. Patent No. 7,397,334].
Regarding Claims 3 and 8, Barry et al. in view of Yamauchi et al. and Tsukahara shows the claimed invention as applied above but does not show the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor.  
Yoshida et al. shows a coil component (Figs. 4A-7) teaching and suggesting the first coil pattern (9) includes an underlayer conductor (9a) disposed on the first principal surface of the first insulating layer (7a) and a plated layer (9b) disposed on the underlayer conductor (see Figs. 4A-7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor as taught by Yoshida et al. for the device as disclosed by Barry et al. in view of Yamauchi et al. and Tsukahara to improve tightness of the bonding and facilitate conductivity (Col. 6, Lines 29-38).

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. in view of Yamauchi et al. and Tsukahara as applied to claims 1 and 6 above, and further in view of Nishikawa et al. [KR 2014-0137306].
Regarding Claims 3 and 8, Barry et al. in view of Yamauchi et al. and Tsukahara shows the claimed invention as applied above but does not show the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor.  
Nishikawa et al. shows a coil component (Figs. 1-4) teaching and suggesting the first coil pattern (19) includes an underlayer conductor (30) disposed on the first principal surface of the first insulating layer (15a) and a plated layer (31) disposed on the underlayer conductor (see Figs. 1-4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor as taught by Nishikawa et al. for the device as disclosed by Barry et al. in view of Yamauchi et al. and Tsukahara to improve tightness by having adhesion with the base surface and hardly causes heat peeling or migration of the conductor pattern (see English translation).

Claims 11, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. [U.S. Pub. No. 2014/0110821] in view of Yamauchi et al. [U.S. Pub. No. 2015/0028988] and Kimura [JP 11-097243].
Regarding Claim 11, Barry et al. shows a multilayer substrate (Fig. 6 with teachings from Figs. 1-5) comprising: 
an element assembly (see Fig. 6) including a first insulating layer (see Fig. 6, there is a first layer for element 602, Paragraph [0145] discloses interlayer dielectric (ILD) material for vertically adjacent spiral tracks) and a second insulating layer (see Fig. 6, there is a second layer for element 604, Paragraph [0145]) which are stacked in layers in a layer stacking direction (see Fig. 6) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, second layer for element 604 is located at a first side of first layer for element 602 with respect to the layer stacking direction); 
a first coil pattern (602) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, element 602 disposed on a top surface of first layer for element 602 that is on the first side of first layer for element 602 with respect to the layer stacking direction); and 
a second coil pattern (604) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 6, element 604 disposed on a top surface of second layer for element 604 that is on a first side of second layer for element 604 with respect to the layer stacking direction); wherein 
each of the first coil pattern (602) and the second coil pattern (604) has a two-dimensional spiral shape or a three-dimensional spiral shape including turns (610, 612, 614, 616) when viewed from the layer stacking direction (see Figs. 1-2, each element 602 and element 604 has a two-dimensional spiral or a three-dimensional spiral shape including turns 610, 612, 614, 616 when viewed from the layer stacking direction);  
41when viewed from the layer stacking direction (see Fig. 6), at least a portion of a first area (first area form by element 610 of element 602) in which the first coil pattern is disposed and at least a portion of a second area (second area form by element 614 of element 604) in which the second coil pattern is disposed overlap each other (see Fig. 6, at least a portion of first area in which element 602 is disposed and second area in which element 604 is disposed overlap each other, Paragraphs [0148]-[0152]);
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), the second area is within the first area (see Fig. 6, second area is within first area, Paragraphs [0148]-[0152]); and 
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), an outermost ring (610) of the first coil pattern (602) does not overlap with an outermost ring (614) of the second coil pattern (604, see Fig. 6, Paragraphs [0148]-[0152]).
Barry et al. does not explicitly disclose a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern; and a line width of the first coil pattern is smaller than a line width of the second coil pattern.  
Yamauchi et al. shows an inductor (Fig. 7 upside down) teaching and suggesting a maximum thickness (t2) of the second coil pattern (32f) is smaller than a maximum thickness (t1) of the first coil pattern (32e, Paragraph [0049]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern as taught by Yamauchi et al. for the device as disclosed by Barry et al. to diminish risk of delamination in order to obtain desirable operating characteristics (Paragraph [0050]).
Barry et al. in view of Yamauchi et al. does not explicitly disclose a line width of the first coil pattern is smaller than a line width of the second coil pattern.
Kimura shows an electronic component (Fig. 4) teaching and suggesting a line width of the first coil pattern (21) is smaller than a line width of the second coil pattern (23, see Fig. 4, a line width of element 21 is smaller than a line width of element 23, Paragraphs [0007], [0020], [0022]).  
In addition, to clearly show the first insulating layer and the second insulating layer, Kimura shows a multilayer substrate (Fig. 4) clearly teaching and suggesting an element assembly including a first insulating layer (20) and a second insulating layer (22) which are stacked in layers in a layer stacking direction (see Fig. 4) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 4, element 22 is located at a first side of element 20 with respect to the layer stacking direction); 
a first coil pattern (21) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 4, element 21 disposed on a top surface of element 20 that is on the first side of element 20 with respect to the layer stacking direction); and 
a second coil pattern (23) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 4, element 23 disposed on a top surface of element 22 that is on a first side of element 22 with respect to the layer stacking direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a line width of the first coil pattern is smaller than a line width of the second coil pattern and the first insulating layer and the second insulating layer as taught by Kimura for the device as disclosed by Barry et al. in view of Yamauchi et al. to improve characteristic accuracy in which the capacitance component does not change (Paragraph [0027]) and to facilitate insulation to prevent unwanted short and protection to the coil.
Regarding Claim 16, Barry et al. shows a multilayer substrate (Fig. 6 with teachings from Figs. 1-5) comprising: 
an element assembly (see Fig. 6) including a first insulating layer (see Fig. 6, there is a first layer for element 602, Paragraph [0145] discloses interlayer dielectric (ILD) material for vertically adjacent spiral tracks) and a second insulating layer (see Fig. 6, there is a second layer for element 604, Paragraph [0145]) which are stacked in layers in a layer stacking direction (see Fig. 6) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, second layer for element 604 is located at a first side of first layer for element 602 with respect to the layer stacking direction); 
a first coil pattern (602) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, element 602 disposed on a top surface of first layer for element 602 that is on the first side of first layer for element 602 with respect to the layer stacking direction); and 
a second coil pattern (604) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 6, element 604 disposed on a top surface of second layer for element 604 that is on a first side of second layer for element 604 with respect to the layer stacking direction); wherein 
each of the first coil pattern (602) and the second coil pattern (604) has a two-dimensional spiral shape or a three-dimensional spiral shape including turns (610, 612, 614, 616) when viewed from the layer stacking direction (see Fig. 6, each element 602 and element 604 has a two-dimensional or three-dimensional spiral shape including turns 610, 612, 614, 616 when viewed from the layer stacking direction); 
when viewed from the layer stacking direction (see Fig. 6), at least a portion of a first area (first area form by element 610 of element 602) in which the first coil pattern is disposed and a second area (second area form by element 614 of element 604) in which the second coil pattern is disposed overlap each other (see Fig. 6, at least a portion of first area in which element 602 is disposed and second area in which element 604 is disposed overlap each other, Paragraphs [0148]-[0152]);
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), the second area is within the first area (see Fig. 6, second area is within first area, Paragraphs [0148]-[0152]); and 
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), an outermost ring (610) of the first coil pattern (602) does not overlap with an outermost ring (614) of the second coil pattern (604, see Fig. 6, Paragraphs [0148]-[0152]).
Barry et al. does not explicitly disclose a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern; and an interval between lines of the first coil pattern is smaller than an interval between lines of the second coil pattern.  
Yamauchi et al. shows an inductor (Fig. 7 upside down) teaching and suggesting a maximum thickness (t2) of the second coil pattern (32f) is smaller than a maximum thickness (t1) of the first coil pattern (32e, Paragraph [0049]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern as taught by Yamauchi et al. for the device as disclosed by Barry et al. to diminish risk of delamination in order to obtain desirable operating characteristics (Paragraph [0050]).
Barry et al. in view of Yamauchi et al. does not explicitly disclose an interval between lines of the first coil pattern is smaller than an interval between lines of the second coil pattern.  
Kimura shows an electronic component (Fig. 3) teaching and suggesting an interval between lines of the first coil pattern (14) is smaller than an interval between lines of the second coil pattern (16, see Fig. 3, an interval between lines of element 14 is smaller than an interval between lines of element 16, Paragraphs [0006], [0020]).  
In addition, to clearly show the first insulating layer and the second insulating layer, Kimura shows a multilayer substrate (Fig. 4) clearly teaching and suggesting an element assembly including a first insulating layer (20) and a second insulating layer (22) which are stacked in layers in a layer stacking direction (see Fig. 4) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 4, element 22 is located at a first side of element 20 with respect to the layer stacking direction); 
a first coil pattern (21) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 4, element 21 disposed on a top surface of element 20 that is on the first side of element 20 with respect to the layer stacking direction); and 
a second coil pattern (23) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 4, element 23 disposed on a top surface of element 22 that is on a first side of element 22 with respect to the layer stacking direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an interval between lines of the first coil pattern is smaller than an interval between lines of the second coil pattern and the first insulating layer and the second insulating layer as taught by Kimura for the device as disclosed by Barry et al. in view of Yamauchi et al. to improve characteristic accuracy in which the capacitance component does not change (Paragraph [0027]) and to facilitate insulation to prevent unwanted short and protection to the coil.
Regarding Claims 14 and 19, Barry et al. shows the first coil pattern (602) and the second coil pattern (604) are electrically connected to each other (see Fig. 6, elements 602, 604 are electrically connected to each other).  

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. in view of Yamauchi et al. and Kimura as applied to claims 11 and 16 above, and further in view of Lee et al. [U.S. Pub. No. 2017/0032885].
Regarding Claims 12 and 17, Barry et al. in view of Yamauchi et al. and Kimura shows the claimed invention as applied above but does not show non-uniformity of the second coil pattern in a dimension in the layer stacking direction is smaller than non-uniformity of the first coil pattern in a dimension in the layer stacking direction.  
Lee et al. shows a coil component (Fig. 3) teaching and suggesting non-uniformity of the second coil pattern (221) in a dimension in the layer stacking direction is smaller than non-uniformity of the first coil pattern (222) in a dimension in the layer stacking direction (see Fig. 3, non-uniformity of element 221 in a dimension in the layer stacking direction is smaller than non-uniformity of element 222 in a dimension in the layer stacking direction since element 221 is flat while element 222 is arc-shaped surface, Paragraph [0163], see Drawing 3 below).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have non-uniformity of the second coil pattern in a dimension in the layer stacking direction is smaller than non-uniformity of the first coil pattern in a dimension in the layer stacking direction as taught by Lee et al. for the device as disclosed by Barry et al. in view of Yamauchi et al. and Kimura where risk of occurrence of a defect may be decreased and uniformity of coils and low direct current resistance may be secured (Paragraph [0008]).

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. in view of Yamauchi et al. and Kimura as applied to claims 11 and 16 above, and further in view of Yoshida et al. [U.S. Patent No. 7,397,334].
Regarding Claims 13 and 18, Barry et al. in view of Yamauchi et al. and Kimura shows the claimed invention as applied above but does not show the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor.  
Yoshida et al. shows a coil component (Figs. 4A-7) teaching and suggesting the first coil pattern (9) includes an underlayer conductor (9a) disposed on the first principal surface of the first insulating layer (7a) and a plated layer (9b) disposed on the underlayer conductor (see Figs. 4A-7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor as taught by Yoshida et al. for the device as disclosed by Barry et al. in view of Yamauchi et al. and Kimura to improve tightness of the bonding and facilitate conductivity (Col. 6, Lines 29-38).

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. in view of Yamauchi et al. and Kimura as applied to claims 11 and 16 above, and further in view of Nishikawa et al. [KR 2014-0137306].
Regarding Claims 13 and 18, Barry et al. in view of Yamauchi et al. and Kimura shows the claimed invention as applied above but does not show the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor.  
Nishikawa et al. shows a coil component (Figs. 1-4) teaching and suggesting the first coil pattern (19) includes an underlayer conductor (30) disposed on the first principal surface of the first insulating layer (15a) and a plated layer (31) disposed on the underlayer conductor (see Figs. 1-4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor as taught by Nishikawa et al. for the device as disclosed by Barry et al. in view of Yamauchi et al. and Kimura to improve tightness by having adhesion with the base surface and hardly causes heat peeling or migration of the conductor pattern (see English translation).

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. [U.S. Pub. No. 2014/0110821] in view of Yamauchi et al. [U.S. Pub. No. 2015/0028988] and Hayashi [JP 05-036532].
Regarding Claim 16, Barry et al. shows a multilayer substrate (Fig. 6 with teachings from Figs. 1-5) comprising: 
an element assembly (see Fig. 6) including a first insulating layer (see Fig. 6, there is a first layer for element 602, Paragraph [0145] discloses interlayer dielectric (ILD) material for vertically adjacent spiral tracks) and a second insulating layer (see Fig. 6, there is a second layer for element 604, Paragraph [0145]) which are stacked in layers in a layer stacking direction (see Fig. 6) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, second layer for element 604 is located at a first side of first layer for element 602 with respect to the layer stacking direction); 
a first coil pattern (602) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Fig. 6, element 602 disposed on a top surface of first layer for element 602 that is on the first side of first layer for element 602 with respect to the layer stacking direction); and 
a second coil pattern (604) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Fig. 6, element 604 disposed on a top surface of second layer for element 604 that is on a first side of second layer for element 604 with respect to the layer stacking direction); wherein 
each of the first coil pattern (602) and the second coil pattern (604) has a two-dimensional spiral shape or a three-dimensional spiral shape including turns (610, 612, 614, 616) when viewed from the layer stacking direction (see Fig. 6, each element 602 and element 604 has a two-dimensional or three-dimensional spiral shape including turns 610, 612, 614, 616 when viewed from the layer stacking direction); 
when viewed from the layer stacking direction (see Fig. 6), at least a portion of a first area (first area form by element 610 of element 602) in which the first coil pattern is disposed and a second area (second area form by element 614 of element 604) in which the second coil pattern is disposed overlap each other (see Fig. 6, at least a portion of first area in which element 602 is disposed and second area in which element 604 is disposed overlap each other, Paragraphs [0148]-[0152]);
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), the second area is within the first area (see Fig. 6, second area is within first area, Paragraphs [0148]-[0152]); and 
when viewed from the layer stacking direction (see Fig. 6 and Drawing A below), an outermost ring (610) of the first coil pattern (602) does not overlap with an outermost ring (614) of the second coil pattern (604, see Fig. 6, Paragraphs [0148]-[0152]).
Barry et al. does not explicitly disclose a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern; and an interval between lines of the first coil pattern is smaller than an interval between lines of the second coil pattern.  
Yamauchi et al. shows an inductor (Fig. 7 upside down) teaching and suggesting a maximum thickness (t2) of the second coil pattern (32f) is smaller than a maximum thickness (t1) of the first coil pattern (32e, Paragraph [0049]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a maximum thickness of the second coil pattern is smaller than a maximum thickness of the first coil pattern as taught by Yamauchi et al. for the device as disclosed by Barry et al. to diminish risk of delamination in order to obtain desirable operating characteristics (Paragraph [0050]).
Barry et al. in view of Yamauchi et al. does not explicitly disclose an interval between lines of the first coil pattern is smaller than an interval between lines of the second coil pattern.  
Hayashi shows a device (Figs. 1A-2B) teaching and suggesting an interval between lines of the first coil pattern (2-2) is smaller than an interval between lines of the second coil pattern (2-1, see Figs. 1A-2B, an interval between lines of element 2-2 is smaller than an interval between lines of element 2-1, see English translation).  
In addition, to clearly show the first insulating layer and the second insulating layer, Hayashi shows a multilayer substrate (Figs. 1A-2B) clearly teaching and suggesting an element assembly including a first insulating layer (1-2) and a second insulating layer (1-1) which are stacked in layers in a layer stacking direction (see Figs. 1A-2B) such that the second insulating layer is located at a first side of the first insulating layer with respect to the layer stacking direction (see Figs. 1A-2B, element 1-1 is located at a first side of element 1-2 with respect to the layer stacking direction); 
a first coil pattern (2-2) disposed on a first principal surface (top surface) of the first insulating layer that is on the first side of the first insulating layer with respect to the layer stacking direction (see Figs. 1A-2B, element 2-2 disposed on a top surface of element 1-2 that is on the first side of element 1-2 with respect to the layer stacking direction); and 
a second coil pattern (2-1) disposed on a first principal surface (top surface) of the second insulating layer that is on a first side of the second insulating layer with respect to the layer stacking direction (see Figs. 1A-2B, element 2-1 disposed on a top surface of element 1-1 that is on a first side of element 1-1 with respect to the layer stacking direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an interval between lines of the first coil pattern is smaller than an interval between lines of the second coil pattern and the first insulating layer and the second insulating layer as taught by Hayashi for the device as disclosed by Barry et al. in view of Yamauchi et al. to improve characteristic accuracy by stabilizing stray capacitance (see English translation) and to facilitate insulation to prevent unwanted short and protection to the coil.
Regarding Claim 19, Barry et al. shows the first coil pattern (602) and the second coil pattern (604) are electrically connected to each other (see Fig. 6, elements 602, 604 are electrically connected to each other).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. in view of Yamauchi et al. and Hayashi as applied to claim 16 above, and further in view of Lee et al. [U.S. Pub. No. 2017/0032885].
Regarding Claim 17, Barry et al. in view of Yamauchi et al. and Hayashi shows the claimed invention as applied above but does not show non-uniformity of the second coil pattern in a dimension in the layer stacking direction is smaller than non-uniformity of the first coil pattern in a dimension in the layer stacking direction.  
Lee et al. shows a coil component (Fig. 3) teaching and suggesting non-uniformity of the second coil pattern (221) in a dimension in the layer stacking direction is smaller than non-uniformity of the first coil pattern (222) in a dimension in the layer stacking direction (see Fig. 3, non-uniformity of element 221 in a dimension in the layer stacking direction is smaller than non-uniformity of element 222 in a dimension in the layer stacking direction since element 221 is flat while element 222 is arc-shaped surface, Paragraph [0163], see Drawing 3 below).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have non-uniformity of the second coil pattern in a dimension in the layer stacking direction is smaller than non-uniformity of the first coil pattern in a dimension in the layer stacking direction as taught by Lee et al. for the device as disclosed by Barry et al. in view of Yamauchi et al. and Hayashi where risk of occurrence of a defect may be decreased and uniformity of coils and low direct current resistance may be secured (Paragraph [0008]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. in view of Yamauchi et al. and Hayashi as applied to claim 16 above, and further in view of Yoshida et al. [U.S. Patent No. 7,397,334].
Regarding Claim 18, Barry et al. in view of Yamauchi et al. and Hayashi shows the claimed invention as applied above but does not show the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor.  
Yoshida et al. shows a coil component (Figs. 4A-7) teaching and suggesting the first coil pattern (9) includes an underlayer conductor (9a) disposed on the first principal surface of the first insulating layer (7a) and a plated layer (9b) disposed on the underlayer conductor (see Figs. 4A-7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor as taught by Yoshida et al. for the device as disclosed by Barry et al. in view of Yamauchi et al. and Hayashi to improve tightness of the bonding and facilitate conductivity (Col. 6, Lines 29-38).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. in view of Yamauchi et al. and Hayashi as applied to claim 16 above, and further in view of Nishikawa et al. [KR 2014-0137306].
Regarding Claim 18, Barry et al. in view of Yamauchi et al. and Hayashi shows the claimed invention as applied above but does not show the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor.  
Nishikawa et al. shows a coil component (Figs. 1-4) teaching and suggesting the first coil pattern (19) includes an underlayer conductor (30) disposed on the first principal surface of the first insulating layer (15a) and a plated layer (31) disposed on the underlayer conductor (see Figs. 1-4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coil pattern includes an underlayer conductor disposed on the first principal surface of the first insulating layer and a plated layer disposed on the underlayer conductor as taught by Nishikawa et al. for the device as disclosed by Barry et al. in view of Yamauchi et al. and Hayashi to improve tightness by having adhesion with the base surface and hardly causes heat peeling or migration of the conductor pattern (see English translation).


    PNG
    media_image1.png
    589
    681
    media_image1.png
    Greyscale

Drawing A


    PNG
    media_image2.png
    346
    494
    media_image2.png
    Greyscale

Drawing 1

    PNG
    media_image3.png
    491
    736
    media_image3.png
    Greyscale

Drawing 2

    PNG
    media_image4.png
    560
    722
    media_image4.png
    Greyscale

Drawing 3

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11-14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837